Citation Nr: 0710912	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for prostatitis with 
urinary tract infections.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2000 and August 2002 rating decisions 
of the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In May 2003, the veteran had a personal hearing at the RO, 
and in July 2006, he had a personal hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings have been associated with the claims file.

The veteran had perfected appeals for the following claims: 
(1) entitlement to service connection for gastroenteritis, 
(2) entitlement to service connection for tinnitus, and (3) 
whether new and material evidence had been submitted to 
reopen the claim for service connection for Zenker's 
diverticulum.  In a VA Form 21-4138, Statement in Support of 
Claim, received in October 2005, he indicated he wanted to 
withdraw those claims.  Thus, they are no longer part of the 
current appeal.

The issues of entitlement to service connection for a low 
back disorder, prostatitis and urinary tract infections, and 
a psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a low back disorder and 
prostatitis with urinary tract infections was denied in a 
January 1993 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  

2.  An application to reopen the claim for service connection 
for a low back disorder was denied in a June 1993 
administrative decision.  The veteran was notified of this 
decision and of his appeal rights at that time and did not 
appeal the decision.  

3.  The evidence received since the January 1993 rating 
decision and the June 1993 administrative decision bears 
directly and substantially upon the issues of entitlement to 
service connection for a low back disorder and prostatitis 
with urinary tract infections, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  A January 1993 rating decision, denying the veteran's 
claims for entitlement to service connection for a low back 
disorder and prostatitis with urinary tract infections and a 
June 1993 administrative decision, denying reopening of the 
claim for service connection for a low back disorder, are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  New and material evidence has been received since the 
January 1993 rating decision and the June 1993 administrative 
decision to reopen the veteran's claims for entitlement to 
service connection for a low back disorder and prostatitis 
with urinary tract infections.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

The Board notes that it is reopening the claims for 
entitlement to service connection for a low back disorder and 
prostatitis with urinary tract infections, which are 
favorable determinations.  Additionally, the Board is 
remanding the claims for additional development and 
adjudicative action.  Therefore, it need not go into whether 
VA has met its duties to notify and assist the veteran in 
connection with these claims, as the purpose of the remand 
will be to meet such duties.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was amended during the appeal period.  However, this 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claims to reopen were 
filed back in March 2000.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified at 38 C.F.R. § 3.156(a)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

At the time of the 1993 denials of service connection for a 
low back disorder and prostatitis with urinary tract 
infections, the evidence of record consisted of the veteran's 
service medical records, an October 1992 VA examination 
report, and the veteran's application for compensation 
benefits.  The service medical records showed that the 
veteran had been diagnosed with urinary tract infections 
(March 1976), urethral irritation (March 1984), and 
prostatitis (March 1984).  They also showed the veteran 
complained of low back pain in August 1991.  He denied any 
specific injury, but noted that he had had a history of 
lumbosacral strain in the past.  He was diagnosed with 
lumbosacral strain at that time.  At separation, clinical 
evaluations of the genitourinary system and the spine and 
other musculoskeletal system were negative.  An October 1992 
VA examination report did not find evidence of prostatitis 
and the lumbosacral spine was normal, to include x-rays.  

The claims were denied due to there being no evidence of 
current disability.  The veteran was notified of the denials 
in February 1993 and June 1993 letters, both of which 
included his appellate rights.  He did not appeal either 
decision, and, therefore, the denials of service connection 
for low back disorder and prostatitis with urinary tract 
infections are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
 20.1103.  

Since the 1993 decisions, the veteran has submitted private 
medical evidence showing he has current diagnoses of a low 
back disorder and prostatitis, which the Board finds is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for entitlement to service 
connection for a low back disorder and prostatitis with 
urinary tract infections.  See 38 C.F.R. § 3.156(a) (2001).  
Specifically, in a May 2005 letter, Dr. JAQ stated that the 
veteran had chronic degenerative desiccated discs in the 
lumbar spine and chronic prostatitis with urinary tract 
infections.  Thus, this medical opinion provides evidence of 
current disabilities.  The basis for the denials of service 
connection for a low back disorder and prostatitis in 1993 
was that the veteran had not submitted evidence of current 
disabilities.  Therefore, this evidence addresses the 
specified basis for the denial of service connection, and 
thus constitutes new and material evidence.  See id.  
Accordingly, the claims are reopened.

As stated above, the Board finds that additional development 
is warranted, which development is addressed below.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claims for service connection for a low back 
disorder and prostatitis with urinary tract infections is 
reopened.  To this extent, the claims are granted.




REMAND

The Board finds that additional development is needed in 
connection with the veteran's claims for service connection 
for a low back disorder, prostatitis with urinary tract 
infections, and a psychiatric disorder.  The veteran has not 
been provided with examinations in connection with any of 
these claims, and the Board finds that the veteran meets the 
criteria to be entitled to an examination in connection with 
these claims.  For example, there is evidence of a current 
disability, evidence showing that a low back disorder, 
prostatitis with urinary tract infections, and a psychiatric 
disorder may be associated with service, and there is 
insufficient evidence to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current low back disorder.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
service medical records in the first two 
manila envelopes (labeled "1" and "2") 
are in chronological order.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current low back disorder is as 
likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service.  Any opinion expressed 
in the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current genitourinary system 
disorder, to include prostatitis with 
urinary tract infections.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
service medical records in the first two 
manila envelopes (labeled "1" and "2") 
are in chronological order.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current genitourinary system 
disorder, to include prostatitis with 
urinary tract infections, is as likely as 
not (e.g., a 50 percent or greater 
probability) attributable to the 
veteran's service.  Any opinion expressed 
in the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current psychiatric disorder.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
service medical records in the first two 
manila envelopes (labeled "1" and "2") 
are in chronological order.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current psychiatric disorder is as 
likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service.  Any opinion expressed 
in the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

4.  If the claims remain denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_______________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


